DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 03, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on May 03, 2021 for Application, title: “Systems and Methods for Processing Workers Compensation Claim Administration to Facilitate Claim Resolution”.

Status of the Claims
Claims 1-21 were pending.  By the 05/03/2021 Response, claims 1 and 2 have been amended, and no claim has been added or cancelled.  Accordingly, claims 1-21 remain pending and have been examined.
Priority
This Application was filed on 02/20/2015 and claims the benefit of U.S. Provisional Application No. 61/943,169 filed 02/21/2014.  For the purpose of examination, the 02/21/2014 is considered to be the effective filing data.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed in the application.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract 
Step 1:
Claims 1-21 recite a method and a system for enhancing workers compensation claim administration to optimize claim resolution for an injured employee as recited in the preamble of the independent claim 1.  Therefore, the claims fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for enhancing workers compensation claim administration to optimize claim resolution for an injured employee, the method comprising:
providing, with data processing hardware, a portal for the injured employee to access, the portal in communication with the data processing hardware;
upon experiencing a claim event, submitting, at the data processing hardware, a report from the injured employee on via the portal to initiate a claim facilitation;
capturing, upon submitting the report, a location of the claim event using a GPS device in a device of the injured user, the report including the location of the claim event captured using the GPS device in the device of the injured user;
making, with the data processing hardware, the portal accessible by related third party providers to enter information related to the claim;
displaying, at a computer connected to the portal accessible by related third party providers, a map showing the location of the claim event of the injured user based on the GPS data; and
providing, with the data processing hardware, incentives to the injured employee based on a condition of the information entered by the third party providers.
The claim is directed to method and system for enhancing workers compensation claim administration to optimize claim resolution comprising a series of steps of providing a portal for an injured employee for accessing a portal of a computer, submitting a report, capturing the location of the claim event using a GPS device to initiate a claim facilitation, making the portal accessible by third party providers to enter claim information, displaying a map showing the location of the event, and providing incentives to the injured employee based on a condition entered by the third party providers.  
The claim recites a method of utilizing a computing device along with “a portal” for receiving information (providing a portal for injured employee to submit, capture, and initiate a claim facilitation), storing information (submitting a report to initiate a claim facilitation), making stored information accessible (making and displaying the portal accessible to others, i.e. third party), and providing information (displaying map and providing incentives).  The claim does no more than utilizing a computer along with a web portal (graphical user interface - GUI) for receiving, storing, making, and providing data, and also utilizing a GPS device to capture the location of the claim event to initiate a claim facilitation.  However, the claim does not transform the subject matter into Bilski).
Note:  Factors Weighing Against Eligibility: insufficient recitation of a machine or transformation; involvement of machine or transformation, with the steps is merely nominally, insignificant, or tangentially related to the performance of the steps, e.g. data gathering, or merely recites a field in which the method is intended to be applied; machine is merely an object which the method operates.  Therefore, the claim is non-statutory (see Bilski).

Further, the claim recites a concept of utilizing a computing device along with a graphical user interface (a web portal) for users (injured employee, third party providers) to submit, capture, store, make, display, and provide the incident related information.  The claim also utilize the GPS to capture the location of the claim event in order to assist investigation of the event.  The claim merely uses a computing device along with a web portal (a graphical user interface) and a GPS for receiving and storing information related to an incident from related personnel to build a database for later use.  Thus, the claim is directed to processes of collecting and organizing information, which is a mental process (i.e., an observation, evaluation, judgement, opinion).  The mere nominal recitation of generic computer components, such as a data processing hardware, a portal, a client end with a mobile or desktop computing device, and a GPS (see Claim 2), do not take the claim out of the mental processes grouping.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Claim 2 is a system claim and recites computer components for implementing the method along with comparable elements and limitations discussed in Claim 1.  Therefore, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
The claims recite the additional elements include a computer system (see claims 1-2 - enterprise incident management system, data processing hardware, client end includes a mobile or desktop computing device, and a GPS) and a portal (graphical user interface) are used to perform the basic providing, submitting, capturing, making, displaying, and providing steps.  The additional computer elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system and are merely invoked as tools to perform the claim process (see Publication, para. 59-67).  The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of providing, submitting, capturing, making, displaying, and providing.  Each claim limitation of the independent claims have been considered individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  The claim limitations are no more than mere instructions to apply the exception using a generic computer component.  These are also described in Applicant’s Specification (see below):
(US PUB. No. 2015/0242956, paragraphs 30 “any notes or instructions added through the system”, 33 “A worker using the application may also receive information about any of the health care comorbidities that are shown to cause recovery time to be delayed”, 40 “H.R. administrators or any designated employer representative”, 43 “any web-enabled device to connect to the web portal”, 60 “any computer program product, non-transitory computer readable medium, apparatus and/or device, …  any signal used to provide machine instructions and/or data to a programmable processor”, 62 “can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form”, 64 “any one or more processors of any kind of digital computer”, 65 “any form of sensory feedback, … can be received in any form”, and 66 “any combination of one or more such backend, middleware, or frontend components”.  The components of the system can be interconnected by any form or medium of digital data communication”).

Applicant’s Specification merely provides generic description of the computer elements.  There is no significantly difference between the claimed computer elements and the components in general purpose computers.  Accordingly, the claims do not include additional element(s) that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A, Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of enhancing workers compensation claim administration to optimize claim resolution for an injured employee by providing a portal for the injured employee, submitting report, capturing location, making the portal accessible to third party, displaying data, and providing incentives.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The claims add more details to the business method, such as more details about the mobile device or the desktop computing device have the imaging capability to capture the images of the incident (Claim 3), more details about the claim investigation management database (Claim 4), a medical telemedical network end is coupled to the computer system (Claim 5), more details about the third party claim (Step 2B-No).
The focus of the claims is on utilizing a generic computing device along with a web portal and a GPS for providing, submitting, capturing, making, displaying, and providing information related to an incident from related personnel to build a database for later displaying and providing data to users (i.e., third party providers).  The claims are not directed to a new type of processor, a graphical user interface, or a system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The alleged improvement in Applicant’s claimed process for enhancing and optimizing workers compensation claim administration does not concern an improvement to computer capabilities but instead relates to an alleged improvement in a business 


Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 101
First, Applicant argues that the claims now recite a system and method in that GPS and mapping are being used to improve another technical field (see Remarks, page 6).
Response:
The Examiner respectfully disagrees.  The claims merely utilize the existing technology to implement the abstract idea.  As explained in Step 2A, Prong 2 above, the claims recite the additional elements include a computer system, an enterprise incident management system, a data processing hardware, a client end, a mobile or desktop computing device, and a GPS and a web portal to perform the basic providing, submitting, capturing, making, displaying, and providing steps.  The additional computer elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system and are merely invoked as tools to perform the claim process (see Publication, para. 59-67). 
The focus of the claims is on utilizing a generic computing device along with a web portal and a GPS for providing, submitting, capturing, making, displaying, and 

Second, Applicant argues that the user interactivity is an indicia of patent eligible subject matter and not claims directed to any abstract idea (see Remarks, page 6).
Response:
The Examiner respectfully disagrees.  Applicant’s web portal is merely an user interface for receiving and displaying information (building a database) so that personnel involved in the event can communicate with each other easier and the incident can be processed more efficiently (quicker).  Further, the claims do not show how the web portal is not different than a general GUI.  Thus, Applicant’s arguments are not persuasive.

Third, Applicant argues current claims are analogized to the Core Wireless case in that an improvement of a user interface of a computer was patent eligible.  Thus, the current claims are directed to patent eligible subject matter (see Remarks, pages 6-7).
Response
The Examiner respectfully disagrees.  Applicant’s web portal is no more than a generic user interface for receiving and displaying data.  Applicant’s Specification merely provides generic description of the computer elements.  There is no significantly difference between the claimed computer elements and the components in general purpose computers.  Paragraphs 43, 45-46 of the Publication describes the web portal as:
[0043] Employees or the designated employer representative complete the information related to the claim and submit the claim using the mobile application. Relevant parties and administrators, as preset by employer, then receive notice of the claims submission at various points. These relevant parties are able to use any web-enabled device to connect to the web portal where they are able to view and manage claims. Relevant parties designated in the information supply chain will able to update status information related to the claim and it's processing. 

[0045] Once injured employee visits physician, and receives treatment plan they are able to communicate to the concierge team, either directly through the application, or by phone, email, or text message communication with the team. The concierge team also follows up with physicians at this point to verify treatment plan, and add this information to the claim file using the web portal for all relevant parties to see.
 
[0046] As employee receives treatment and works toward improved health, status is monitored through outreach by the concierge team, with status' being updated in the web portal. Both relevant parties and the injured employee are able to view the status of the claim using the web portal and mobile application respectively.

Applicant’s web portal is merely an user interface for receiving and displaying information (building a database) so that personnel involved in the event can communicate with each other easier and the incident can be processed more efficiently (quicker).  This is different from the Core Wireless case.  There is no analogy between the Core Wireless case and the current claims.

Fourth, Applicant cites the USPTO Berkheimer Memo and argues that a combination of processes (GPS to capture the location of the event and mapping) are not well-known in the particular industry.  Thus, the claims recite a combination of processes that are unconventional, not well-known, and not routine in the worker’s compensation industry.  Thus, the claims are directed to patent eligible subject matter (see Remarks, pages 7-8).
Response:
The Examiner respectfully disagrees.  Applicant only asserting that the use of a “GPS receiver and map” is “unconventional” and “not well known in the worker’s compensation industry,” Applicant does not provide further argument such as how the elements are arranged in a non-generic or unconventional manner such that it is a technical improvement over prior art ways of administering workers’ compensation claims (see BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016)).  Thus, Applicant’s arguments are not persuasive.

Fifth, Applicant disagrees with the Board that the GPS aspect is conventional.  Applicant argues that “it is not the GPS alone that is the practical application …, but the use of the use of the GPS to obtain location information … of worker’s compensation.” (see Remarks, page 8).
Response:
The Examiner respectfully disagrees and points Applicant to page 13 of the Board Decision, 1st and 2nd paragraphs:
Appellant does not direct our attention to anything in the Specification to indicate that the invention provides a technical improvement to the claimed “GPS device,” as recited by limitation [b], or map “display[ed], at a computer connected to the portal accessible by related third party providers,” as recited by limitation [e].

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other— a distinction that the Federal Circuit, in fact, applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36. The alleged improvement in Appellant’s claimed process for enhancing and optimizing workers compensation claim administration does not concern an improvement to computer capabilities but instead relates to an alleged improvement in a business practice - a process in which a computer is used as a tool in its ordinary capacity.

page 14 of the Board Decision, 2nd paragraph:
Instead, we agree with the Examiner that “Appellant’s [S]pecification merely provides a generic description of the GPS.” Ans. 4. In this regard, the Specification describes utilizing a mobile phone for “basic information capture related to an injury including the date, prepopulated using the phones internal calendar, location of incident, also supplemented by a capture of the phones GPS at time of submission, description of the injury, with optional ability to add photos or video, and witnesses of the injury.”  Spec. ¶¶ 5, 52. Here, we find Appellant’s use of a “GPS device” to “includ[e] the location of the claim event” functions solely to provide a generic speed and efficiency improvement related to the claimed for enhancing and optimizing workers compensation claim administration akin to the Specification’s description of providing date information using the “the phones[’] internal calendar.” Spec. ¶ 52.

In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.

page 15 of the Board Decision, last paragraph:
Appellant does not specifically address the Examiner’s determination. Instead, Appellant argues that although “the GPS receiver and map are generally known, their use for the recited method and system is unconventional, not well known in the worker's compensation industry.” Appeal Br. 5; Reply Br. 3. However, other than asserting that the use of a “GPS receiver and map” is “unconventional” and “not well known in the worker’s compensation industry,” Appellant provides no further argument, such as how the elements are arranged in a non-generic or unconventional manner such that it is a technical improvement over prior art ways of administering workers’ compensation claims (see BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016)).  

Applicant’s amendments are merely moving the step “capturing …” to after the step of “upon …, submitting …” with the same limitations and include the “report” details from the “upon …” step.  This rearranging of steps (or a new combination of steps) do not integrate the claims into a practical application, and are not sufficient to amount to significantly more than the judicial exception.  Thus, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Applicant argues that the Shafer, Peak, and Wiz, individually or in combination, fail to disclose or suggest the claim limitations “capturing, …” and “displaying, …”.  Applicant does not have any argument for dependent claims 3-21 (see Remarks, pages 8-10).
Response:
The Examiner respectfully disagrees.  Applicant has argued these arguments in the Appeal Brief (filed on 11/20/2019), Examiner has provided the response in the 
Applicant simply repeat the same arguments without presenting any new evidence or reasons is not persuasive.  In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US PUB. No. 2012/0022897) (“Shafer”) and in view of Peak el al. (US PUB. No. 2011/0161100) (“Peak”) and further in view of Wirz et al. (US PAT. No. 8,666,786) (“Wirz”).
As per claim 1,  Shafer teaches a method for enhancing workers compensation claim administration to optimize claim resolution for an injured employee, the method comprising:
Shafer teaches the following limitations:
providing, with data processing hardware, a portal for the injured employee to access, the portal in communication with the data processing hardware (see Shafer, par. 83-87 and Figures 1-5, element 116 in Figures 2-3);
Shafer in view of Peak teaches the following limitations:
upon experiencing a claim event, submitting, at the data processing hardware, a report from the injured employee via the portal to initiate a claim facilitation (see Shafer, par. 83-87.  See Peak, par. 37, 59, 74, 75, and 81; Figure 5);
Shafer does not explicitly teach the following limitations, but Peak teaches:
capturing, upon submitting the report, a location of the claim event using a GOS device in a device of the injured user, the report including the location of the claim event captured using the GPS device in the device of the injured user (see Peak, par. 37 “the mobile device 500 may communicate with one or more web services 240 to receive or transmit data (e.g., such as mapping services to identify the location of a testing lab, a pharmacy, or the like), 59 “processing at 412 may also include collecting location”, 74 “the mobile device 500 may include circuitry and sensors for supporting a location a positioning system (e.g., a GPS receiver) can be integrated into the mobile device 500 or provided as a separate device that can be coupled to the mobile device 500 through a peripherals interface 506 to provide access to location-based services.  The positioning and location-based services may be used, for example, to tag data transmitted from the mobile device 500 to insurance provider systems, 75 “the camera can capture still images and/or video. … Such image data can be further combined with location and time data”, 81 “the positioning system can employ positioning technology including a GPS”; Figure 5);
Shafer teaches the following limitations:
making, with data processing hardware, the portal accessible by related third party providers to enter information related to the claim (see Shafer, par. 83-87); 
Shafer in view of Peak teaches the following limitations: 
displaying, at a computer connected to the portal accessible by related third party providers, a map showing the location of the claim event of the injured user based on the GPS data (see Shafer, par. 83-87.  See Peak, par. 61 displayed on a display device of mobile”, 73 “touch-screen display 536”, 74 “touch-screen display 538”); and
Shafer does not explicitly teach the following limitations, but Peak teaches:
providing, with data processing hardware, incentives to the injured employee based on a condition of the information entered by the third party providers (see Peak, para. 5 “Some insurance and other benefits providers promote the wellness of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of providing incentives, capturing a location using GPS, and displaying a map, as taught by Peak, in the method of Shafer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Shafer in view of Peak teaches an enterprise incident management system, comprising:
a workers compensation claim administrator end including a web portal (see Shafer, Figures 1-5 and associated description);
a client end including a mobile or desktop computing device having data processing hardware that is communicatively-coupled to the web portal of the workers compensation claim administrator end and a GPS device and configured to:

capturing, upon reporting the incident, a location of the incident using a GPS device in the client end (see Peak, par. 37, 59, 74, 75, and 81; Figure 5); and
communicate the report to the web portal the report including the location of the claim event captured using the GPS device in the device of the injured user (see Peak, par. 37, 59, 74, 75, and 81; Figure 5);
a computer having a display connected to the web portal accessible by related third party providers that displays a map showing the location of the incident based on the GPS data (see Peak, par. 61 displayed on a display device of mobile”, 73 “touch-screen display 536”, 74 “touch-screen display 538”); and
the workers compensation claim administrator end being configured to provide incentives at the client end based on a condition of information entered by third party providers (see Peak, para. 5 and 61).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of providing incentives, capturing a location using GPS, and displaying a map, as taught by Peak, in the method of Shafer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches wherein the mobile or desktop computing device at the client end includes:
an imaging device for capturing one or more images of the incident, wherein the imaging device captures one or more of still images and video of the incident (see Shafer, Figures 1-5 and associated description).

As per claim 4, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches wherein the workers compensation claim administrator end further comprises: 
a claims investigation management database (see Shafer, Figures 1-5 and associated description).

As per claim 5, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches further comprising:
a medical/telemedical network end communicatively-coupled to one or more of the workers compensation claim administrator end and the client end for facilitating workflow optimization of the incident (see Shafer, Figures 1-5 and associated description).

As per claim 6, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches further comprising:
a third party claim reporting tool provided at a third party administrator’s and carrier’s end; 
a claims management tool provided at the workers compensation claim administrator end, wherein the third party claim reporting tool is communicatively-coupled to the claims management tool (see Shafer, Figures 1-5 and associated description).

As per claim 7, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches wherein the claims management tool includes a claims matrix and an algorithm for identifying problematic claims within structured claims data (see Shafer, Figures 1-5 and associated description).

As per claim 8, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches further comprising:
a third party investigator end communicatively-coupled to the workers compensation claim administrator end for permitting the third party investigator end to gain access to the identified problematic claims (see Shafer, Figures 1-5 and associated description).

As per claim 9, Shafer in view of Peak teaches the enterprise incident management system of Claim 2.  Shafer further teaches further comprising:
an incentifier end communicatively-coupled to the client end that provides health information to client at the client end for encouraging the client at the client end to overcome the incident and return to work (see Shafer, Figures 1-5 and associated description).

As per claim 10, Shafer in view of Peak teaches the method of Claim 1.  Shafer in view of Wirz further teaches further comprising, displaying, on a display of a computing device in communication with the data processing hardware, an alert of acceptance, at the data processing hardware, of the report from the injured employee (see Shafer, para. 87-92 and Figure 2 ‘user enters data via the portal’.  See Wirz, column 40, lines 27-29 “the software may show/alert the premium obligation”).  
One of ordinary skill in the art at the time of the invention would have been motivated to incorporate the alert feature of Wirz into the combination of Shafer and Peak as in claim1 in order to facilitate the displaying an alert of acceptance of the report feature.  Since all the references are directed to the field of worker compensation, no unpredictable results would be expected. 

As per claim 11, this claim written in system form corresponds to claim 10 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 10.

As per claim 12, Shafer in view of Peak teaches the method of Claim 1.  Peak further teaches based on the location of the claim event, a doctor to treat the injured user (see Peak, par. 37).  One of ordinary skill in the art at the time of the invention would have been motivated to incorporate the doctor treatment feature of Peak into the combination of Shafer and Peak as in claim1 in order to facilitate the doctor treatment. 

As per claim 13, this claim written in system form corresponds to claim 12 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 12.

As per claim 14, Shafer in view of Peak teaches the method of Claim 1.  Peak further teaches wherein capturing the location of the claim event further comprises taking and submitting, using the device of the injured user, one of a photo and a video of the location of the claim event (see Peak, par. 37, 59, 74, 75, and 81; Figure 5).  
One of ordinary skill in the art at the time of the invention would have been motivated to incorporate the location capturing feature of Peak into the combination of Shafer and Peak as in claim1 in order to facilitate the location capturing feature.

As per claim 15, this claim written in system form corresponds to claim 14 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 14.

As per claim 16, Shafer in view of Peak teaches the method of Claim 1.  Peak further teaches further comprising prompting the injured user, at preset time periods using the data processing hardware, to confirm information about the injured user and to participate in preventive health services (see Peak, par. 37, 39).  One of ordinary skill in the art at the time of the invention would have been motivated to incorporate the feature of Peak into the combination of Shafer and Peak as in claim1 in order to facilitate the confirm information about the injured user and to participate in preventive health services.

As per claim 17, this claim written in system form corresponds to claim 16 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 16.

As per claim 18, Shafer in view of Peak teaches the method of Claim 1.  Shafer further teaches further comprising using a pre-identified injury reporting service to set up an injury file for the injured user (see Shafer, par. 83-87).

As per claim 19, Shafer in view of Peak teaches the method of Claim 1.  Peak further teaches wherein the pre-identified injury reporting service is one of an injury 

As per claim 20, this claim written in system form corresponds to claim 18 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 18.

As per claim 21, this claim written in system form corresponds to claim 19 and has the same elements and limitations.  Thus, it is rejected under the same rationale provided in claim 19.

Conclusion
Claims 1-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697